Citation Nr: 0508841	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's left ear otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1974 to August 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for left ear 
otitis media; assigned a noncompensable evaluation for that 
disability; and denied service connection for type II 
diabetes mellitus claimed as the result of Agent Orange 
exposure.  In April 2003, the veteran submitted a notice of 
disagreement.  In April 2003, the RO issued a statement of 
the case to the veteran and his accredited representative.  
In August 2003, the veteran submitted an Appeal to the Board 
(VA Form 9) from the assignment of an initial noncompensable 
evaluation for his left ear otitis media.  The veteran had 
been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
ear otitis media.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial compensable evaluation for 
the veteran's left ear otitis media.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases set forth below, an initial 
compensable disability evaluation for the veteran's left ear 
otitis media is DENIED.  

The veteran has not perfected a substantive appeal from the 
denial of service connection for type II diabetes mellitus 
claimed as the result of Agent Orange exposure.  Therefore, 
the issue is not on appeal and will not be addressed below.   

FINDING OF FACT

The veteran's left ear serous otitis media has been 
objectively shown to be productive of no more than Level I 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's left ear otitis media have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6201 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records convey that he was 
repeatedly treated for otitis media.  The report of a 
February 2003 VA examination for compensation purposes states 
that the VA examiner advanced assessments of allergic 
rhinitis with repeated episodes of serous otitis media and a 
left tympanic drainage tube with residuals.  A 
contemporaneous VA audiological evaluation revealed normal 
right ear hearing and mild to moderately severe mixed left 
ear hearing loss.  In March 2003, the RO established service 
connection for left ear otitis media; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of September 28, 1998.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Chronic nonsuppurative 
otitis media with effusion (serous otitis media) is to be 
evaluated on the basis of any associated hearing loss 
disability.  38 C.F.R. § 4.87, Diagnostic Code 6201 (2004).  

Disability evaluations for unilateral hearing loss disability 
range from noncompensable to 10 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f) 
(2003).   Additionally, in situations where service 
connection had been granted for defective hearing involving 
only one ear and the veteran did not have total deafness in 
both ears, as in the instant appeal, the hearing acuity of 
the nonservice- connected ear was considered to be normal.  
38 C.F.R. §§ 3.383, 4.14 (2004); Boyer v. West, 11 Vet. App. 
477 (1998), affirmed 12 Vet. App. 142 (1999).

An August 1999 treatment record from M. Jay Petruska, D.O., 
indicates that the veteran complained of left ear pain and 
fullness.  An assessment of acute left ear otitis media was 
advanced.  

A September 1999 treatment entry from William H. Roberts, 
M.D., notes that the veteran complained of a "plugged up" 
left ear with associated hearing loss of several months' 
duration.  A "T-style PE tube" was placed in the veteran's 
left ear.  An October 1999 treatment entry from Dr. Roberts 
indicates that the veteran complained that his left ear was 
"plugged up and cannot hear."  The veteran's "PE tube" was 
repositioned."  
A December 2000 treatment record from Dr. Roberts states that 
the veteran complained of left aural fullness with hearing 
loss of six months' duration.  The veteran was reported to 
have had "about four prior PE tubes."  The veteran was 
diagnosed with chronic left otitis media and underwent a 
myringotomy with left ear tube insertion.  

In an April 2002 written statement, the veteran reported that 
he could not hear very well in his left ear; had a permanent 
tube in that ear; and could neither take a shower without 
using a ear plug or go swimming.  A July 2002 VA treatment 
record states that the veteran complained of decreased left 
ear hearing and "bubbling."  An assessment of questionable 
left ear otitis media with a history of chronic left ear 
serous otitis media and permanent ventilation tube was 
advanced.  

At the February 2003 VA examination for compensation 
purposes, the veteran presented a history of recurrent serous 
otitis media and decreased left ear hearing acuity.  On 
examination of the left ear, the veteran exhibited a left 
tympanic membrane with a tube in it.  Assessments of allergic 
rhinitis with repeated episodes of serous otitis media and a 
left tympanic drainage tube with residuals.  A 
contemporaneous VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
LEFT

30
40
55
60
RIGHT

20
20
30
30

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear. The veteran was diagnosed with mild 
to moderately severe left ear mixed hearing loss.  The 
average hearing threshold level for the left ear was 46 
decibels; the right ear was 25 decibels.  

In his March 2003 notice of disagreement, the veteran 
advanced that the February 2003 VA examination for 
compensation purposes was not adequate for rating purposes as 
it was performed with his left ear tube in place.  He 
clarified that his left ear auditory acuity was greatly 
diminished when the tube was removed.  The tube prevented him 
from swimming and showering.  In an April 2003 written 
statement, the veteran advanced that his left ear disability 
necessitated that he use a hearing aid.  He believed that 
clinical audiologic evaluations did not accurately reflect 
his current left ear hearing loss disability.  

A June 2003 audiological evaluation from Occupational Medical 
Services reflects pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

70
75
85
80
RIGHT

20
10
25
25

No findings as to speech recognition ability were advanced.  
The evaluation recommended that the veteran seek a follow up 
evaluation with either his doctor or audiologist.  

A July 2003 VA audiological evaluation states that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

40
65
70
50
RIGHT

25
25
30
35

No findings as to speech recognition ability were advanced.  
The veteran was diagnosed with mild to moderately severe left 
ear mixed hearing loss.  

A July 2003 audiological evaluation from Miracle Ear notes 
that the veteran complained of an inability "to make out 
words in his left ear" and to talk on the telephone.  He 
reported that he needed to have people repeat words and to 
turn up the volume on his television.  The hearing aid 
specialist commented that the veteran's "hearing is severely 
lost in the left ear."  

In his August 2003 Appeal to the Board (VA Form 9), the 
veteran stated that VA and private audiological evaluations 
conducted after the February 2003 VA examination for 
compensation purposes established that he had severe left ear 
auditory impairment.  He requested a 25 percent disability 
evaluation for his left ear disability.  

In a December 2003 written statement, the veteran averred 
that the July 2003 VA audiological evaluation did encompass 
"a word discrimination test."  He was told by the VA 
examiner that he "failed miserably."  The Miracle Ear 
examiner told the veteran that his "word discrimination was 
really bad."  

At the March 2004 VA examination for compensation purposes, 
the veteran exhibited a left tympanic membrane with a "blue 
tube in place."  On contemporaneous audiologic evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

35
45
50
55
RIGHT

25
25
25
25

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The veteran was diagnosed mild to 
moderately severe left ear mixed hearing loss.  His right ear 
was judged to be within normal limits.  The average hearing 
threshold level for the left ear was 46 decibels; the right 
ear was 25 decibels.  

A February 2004 written statement from the veteran's wife 
relates that the veteran's hearing loss disability had 
increased in severity.  He experienced difficulty in 
conversing with her and others and while listening to the 
television and movies.  A February 2004 written statement 
from the veteran's son conveys that he believed that the 
veteran's left ear auditory acuity was "ninety-eight percent 
gone."  

Written statements from D. H. and A. H. dated in February 
2004 state that the veteran hearing impairment had increased 
in severity.  When the veteran visited their home or homes, 
they had to speak loudly to him and turn up the volume on 
their televisions and radios.  Written statements from L. J. 
and W. J. dated in February 2004 indicate that the veteran 
experienced significant left ear hearing loss.  When the 
veteran visited their home or homes, they had to turn up the 
volume on their televisions and radios.  

A February 2004 written statement from J. N. L. states that 
he worked with the veteran.  He observed that the veteran had 
difficulty in conversing with other individuals in person and 
on the telephone.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
left ear otitis media has been objectively shown to be 
manifested by no more than Level II hearing loss when applied 
to table VI under 38 C.F.R. § 4.85.  The right ear hearing 
loss is not service-connected, the regulations stated that 
the nonservice-connected right ear is assigned Level I for 
evaluation purposes.  38 C.F.R. § 4.85(f).  The exceptional 
patterns of hearing loss described in 38 C.F.R. § 4.86 are 
not demonstrated.  

While the June 2003 audiological evaluation from Occupational 
Medical Services and the July 2003 VA audiological evaluation 
convey the higher pure tone threshold averages, the testing 
did not advance any speech audiometry findings.  Therefore, 
they are inadequate for evaluation purposes.  

The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation of at least 25 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant left ear hearing loss disability associated with 
his otitis media, the Board finds the results of specific 
testing conducted by skilled individuals to be more probative 
than the lay opinions of record.  The objective clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100, 6201 (2004).  
Therefore, the Board concludes that an initial compensable 
evaluation is not warranted for the veteran's left ear otitis 
media.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In May 
2002 and August 2002, the veteran was provided with VCAA 
notices which informed him of the evidence needed to support 
his claim; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  The VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2004).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that appellate review of the veteran's claim 
would not constitute prejudicial error.  


ORDER

An initial compensable evaluation for the veteran's left ear 
otitis media is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


